EXHIBIT 10.5
 
VICTORY ENERGY CORPORATION
AWARD OF RESTRICTED STOCK
(Director)
 
In this Award, Victory Energy Corporation (the “Company”) grants to [name] (the
“Participant”), a non-Employee Director, Restricted Stock under the Victory
Energy Corporation 2014 Long Term Incentive Plan (“Plan”).  This Award of
Restricted Stock is governed by the terms of this Award document and the
Plan.  All capitalized terms not defined in this Award shall have the meaning of
such terms as provided in the Plan.
 
1. The “Date of Grant” is _____________.
 
2. The total number of shares of Restricted Stock granted is _______________.
 
3. The Vesting Dates for the Restricted Stock granted in this Award are as
follows:
 
Subject to item 4 below, Participant shall not become vested in any of the
Restricted Stock granted unless he or she is continuously providing Services to
the Company from the Date of Grant through the applicable Vesting Date, and
Participant may not sell, assign, transfer, exchange, pledge, encumber, gift,
devise, hypothecate or otherwise dispose of any Restricted Stock until such
Restricted Stock become Vested as provided herein.  The transfer restrictions
and substantial risk of forfeiture imposed in the foregoing sentence shall lapse
on the following applicable dates (each a “Vesting Date”) as selected and
checked by the Committee as follows: _____ (a) 33.3% on the first anniversary of
the Grant Date, 33.3% on the second anniversary of the Grant Date and 33.4% on
the third anniversary of the Grant Date or _____ (b) as to 100% of the
Restricted Stock on the second anniversary of the Date of Grant.  The Restricted
Stock as to which such restrictions so lapse are referred to as “Vested.”
 
4. Other Vesting Events are as follows:
 
Notwithstanding the foregoing vesting schedule in item 3, the Restricted Stock
will be 100% Vested upon any one of the following “Vesting Events”:  (a)
Participant’s termination as a Director and Service due to death, or Disability
or (b) upon Participant’s involuntary termination of Service without Cause
including non-election by successor stockholders without Cause on or within 12
months after the date of a Change in Control.  The date of the Participant’s
termination of directorship and Service on account of one of the Vesting Events
shall be the Vesting Date for purposes of this Award.
 
5. Other Terms and Conditions:
 
(a) No Fractional Shares.  All provisions of this Award concern whole shares of
Stock.  If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Not a Service Agreement.  This Award is not an agreement providing Services,
and this Award shall not be, and no provision of this Award shall be construed
or interpreted to create any right of Participant to provide services to the
Company or any of its Affiliates or otherwise continue as a Director.
 
(c) Independent Tax Advice and Acknowledgments.  Participant has been advised
and Participant hereby acknowledges that he or she has been advised to obtain
independent legal and tax advice regarding this Award, the grant of the
Restricted Stock and the disposition of such shares, including, without
limitation, the election available under Section 83(b) of the Internal Revenue
Code.  Participant acknowledges receipt of a copy of the Plan and represents
that he or she is familiar with the terms and provisions thereof, and hereby
accepts this Award subject to all the terms and provisions of the Plan and this
Award.
 
The Restricted Stock granted hereunder will be subject to all applicable
federal, state and local taxes domestic and foreign.  The Participant hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Award.
 

 
PARTICIPANT:  Name
     
Signature: ______________________________
 
Date: _____________________
     
VICTORY ENERGY CORPORATION
     
By:_____________________________________
 
Date: _____________________

 
 
2

--------------------------------------------------------------------------------